Citation Nr: 0318070	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury with degenerative joint disease, status post 
arthroscopic surgeries with debridement, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 

The veteran's claim was remanded by the Board for due process 
reasons in March 2003.


REMAND

The Board notes that the most recent VA examination report of 
the veteran's left knee provided no assessment of functional 
loss due to pain and did not provide an assessment as to any 
incoordination, weakened movement and excess fatigability on 
use or on flare-ups.  While a history of give way was noted, 
no findings as to ligament laxity were reported.  Therefore, 
the examination report is not adequate for adjudication 
purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's claim for an increased rating for his left knee 
disability must include consideration of whether or not the 
veteran is entitled to a separate compensable rating for his 
left knee surgical scars.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  The medical evidence of record does not describe 
the size of the veteran's left knee scars.  Such is required 
under the new criteria for the rating of skin disabilities 
under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Codes, 7800-7833, effective from August 30, 2002.  67 Fed. 
Reg. 49590 - 49599 (July 31, 2002); 67 Fed. Reg. 58448 - 
58449 (Sept. 16, 2002); 67 Fed. Reg. 62889 (Oct. 9, 2002).



Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
a physician with appropriate expertise to 
determine the nature and extent of the 
service-connected left knee disability.  
All indicated tests and studies, 
including X-rays, tests of ligament 
laxity, and range of motion studies in 
degrees, with consideration of objective 
manifestations of pain, should be 
performed.  The examiner is requested to 
determine the nature, size and symptoms 
of the veteran's left knee surgical 
scars.  The examiner should fully 
describe each scar, including a 
description of the length and width of 
each scar.  The extent of any left knee 
instability and any evidence of locking 
should be noted.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the left knee range 
of motion performed without pain and the 
left knee range of motion accompanied by 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability of the left knee on repeated use 
or during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the orthopedist 
should so state.  The orthopedist should 
also provide an opinion concerning the 
impact of the service-connected left knee 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.  The 
claims files must be made available to 
the examiner for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

2.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

3.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim, to 
include consideration of DeLuca, to 
include whether the veteran is entitled 
to a separate compensable rating for left 
knee instability and/or surgical scars, 
and to include whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




